DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stand having a flat surface positioned parallel to a surface and at least one supporting area on top of the flat surface…” (see claim 9) in combination with “a frame having a soft body…at least one tab affixed to the cap to hang the repellent…” (see claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities:  
Page 11, paragraph 0020, line 4, the term --206-- should be inserted after “hole”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 9, the phrase “a stand having a flat surface…” renders the claim vague and indefinite since the embodiment shown in Figure 2 having the tab 205 affixed to the cap 204 to hang the repellent in an area where houseflies are located does not have a stand associated with it since the mounting hole 206 of the tab 205 is used to hang the repellent in the area where houseflies are located.  Instead, the embodiment shown in Figure 1 has a stand 101 having a flat surface positioned parallel 
In regard to claim 9, the phrase “a flat surface positioned parallel to a surface” renders the claim vague and indefinite since the term “a surface” which presumably represents the “surface” upon which the stand 101 is to be placed upon should not be positively recited as part of the desired invention since the “surface” does not form part of the desired invention.  
In regard to claim 9, the term “the bottom portion of the frame” lacks positive antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pace 6,543,180 in view of Casteel et al. 2011/0219664 and Tirio-Cloonan 5,390,510 or Yang 7,398,891.
Pace discloses a body (20, 22, 24) housing a clear liquid (60) and the body having a nozzle (40) and cap (42); and at least one tab (50 or hanging means engaging 50 to the shelter in Fig. 7) affixed to the top portion of the body (along the top of 
In regard to claim 2, Pace discloses the at least one tab (reinforced hole 50) being affixed to a top portion of the frame (50 is affixed to an upper portion of pocket 24 which is affixed to an upper end of the frame (upper end of perimeter of 20) and Tirio-Cloonan or Yang disclose the at least one tab (ball portion 21 of Tirio-Cloonan) affixed to the cap (20 of Tirio-Cloonan).

In regard to claims 4 and 5, Pace and Casteel discloses the frame (13 of Casteel) removably receiving the body (20, 22, 24 of Pace; 15 of Casteel) or integrally formed with the body (14, 16 form 13 & 15 together to be one functioning unit).
In regard to claim 6, Pace and Casteel discloses the body formed of clear material (transparent envelope 20 of Pace; 15 of Casteel is optically clear).
Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pace 6,543,180 in view of Casteel et al. 2011/0219664 and Tirio-Cloonan 5,390,510 or Yang 7,398,891 as applied to claim 1 above, and further in view of Chipman 2007/0141945.
Pace and Casteel et al. and Tirio-Cloonan or Yang do not disclose wherein the body is formed from a lightly color-tinted material or wherein the clear liquid is distilled water.  Chipman discloses a device for repelling insects comprising a container (12) with a cavity (16) filled with distilled water (18) which may be colored or tinted.  It would have been obvious to one of ordinary skill in the art to form the body of Pace and Casteel et al. and Tirio-Cloonan or Yang of lightly color-tinted material and to fill the body of Pace and Casteel et al. and Tirio-Cloonan or Yang with distilled water in view of Chipman in order to provide both a colored body which is visually appealing to the user and to provide a sterile liquid which does not promote the growth of bacteria or algae which may alter the appearance of the visual deterrent.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pace 6,543,180 in view of Casteel et al. 2011/0219664 and Tirio-Cloonan 5,390,510 or Yang 7,398,891 as applied to claim 1 above, and further in view of Hubbard 2009/0031612.
Pace and Casteel et al. and Tirio-Cloonan or Yang disclose wherein the clear liquid refracts light and repels flies from an area where the repellent is positioned (see Pace or Casteel et al.), but do not disclose a stand having a flat surface positioned parallel to a surface and at least one supporting surface area on top of the flat surface to removably receive the bottom portion of the frame.  Hubbard discloses a stand (4) having a flat surface (flat top surface of 4 as shown in Figs. 1-6) positioned parallel to a surface (surface upon which the bottom of 4 will be placed upon, such as table 25 in Fig. 8) and at least one supporting area (top surface of 4 upon which 9 is placed and which is adjacent 16) on top of the flat surface (see Figs. 1-2) to removably receive the bottom portion of the frame (9), wherein the clear liquid refracts light and repels flies from an area where the repellent is positioned (see para. 0015).  It would have been obvious to one of ordinary skill in the art to modify the device of Pace and Casteel et al. and Tirio-Cloonan or Yang such that it includes a stand having a flat surface positioned parallel to a surface and at least one supporting surface area on top of the flat surface to removably receive the bottom portion of the frame in view of Hubbard in order to provide a stable base for the device so that the device may be deployed upon a support surface for repelling flies in the area of the support surface in a manner such that the device does not easily tip over.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA